Citation Nr: 0206420	
Decision Date: 06/17/02    Archive Date: 06/27/02

DOCKET NO.  97-31 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
L1 fracture with lumbar muscle strain, currently evaluated as 
20 percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
left knee meniscectomy, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from March 1976 to March 
1979.  This case came to the Board of Veteran's Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The veteran requested and was scheduled to appear before a 
Member of the Board at hearing at the RO in January 2000.  
The veteran failed to report for such hearing and did not 
request rescheduling of the hearing.  

The Board remanded the case for additional development in May 
2000.


FINDINGS OF FACT

1.  The question of entitlement to an increased rating for 
residuals of L1 fracture with lumbar muscle strain cannot be 
answered without a VA examination.

2. The question of entitlement to an increased rating for 
residuals of left knee meniscectomy cannot be answered 
without a VA examination.

3.  The veteran failed to report for a scheduled VA 
examinations pertaining to his claims for an increased rating 
for residuals of L1 fracture with lumbar muscle strain and 
left knee meniscectomy.  He has not provided good cause for 
his failure to report.


CONCLUSIONS OF LAW

1.  The claim for an increased rating for residuals of L1 
fracture with lumbar muscle strain must be denied due to the 
veteran's failure to report for a scheduled VA examination.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.655 (2001).

2.  The claim for an increased rating for residuals of left 
knee meniscectomy must be denied due to the veteran's failure 
to report for a scheduled VA examination. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.655 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection was granted for residuals of L1 fracture 
with lumbar muscle strain by a May 1979 rating decision and 
for residuals of left knee meniscectomy by a January 1986 
rating decision.  The veteran asserts that his low back and 
left knee meniscectomy disabilities have worsened.  He notes 
that the disabilities are manifested by chronic pain, 
weakness, and/or limited range of motion.  The veteran's 
representative has argued that there is no documentation of 
record to show that the veteran received notification of the 
scheduled examinations.  It is also requested that the 
veteran be afforded the benefit of the doubt.

The Board notes that governing regulations provide that VA's 
duty to assist normally includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior examinations and treatment. 
Green v. Derwinski, 1 Vet. App. 121 (1991); Lineberger v. 
Brown, 5 Vet. App. 367 (1993); Waddell v. Brown, 5 Vet. App. 
454 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1994); 38 
C.F.R. § 3.326 (2001).

Specifically, the regulations provide that veterans have an 
obligation to report for VA examinations and reexaminations 
which are scheduled in connection with their claims.  If a 
veteran, without good cause, fails to report for such 
examination, an increased rating claim is to be denied.  38 
C.F.R. §§ 3.326, 3.327, 3.655; Engelke v. Gober, 10 Vet. App. 
396 (1997).  The duty to assist is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991). 

A review of the record discloses that the veteran's residuals 
of fracture of L1 with lumbar muscle strain disability was 
rated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (limitation of motion of the lumbar 
spine).  See 10/99 rating decision.  Previously, this 
disability was rated as 10 percent disabling under Diagnostic 
Codes 5285 and 5295.  See rating decisions in 5/79 and 4/87.  
The veteran's residuals of left knee meniscectomy was rated 
as 10 percent disabling under 38 C.F.R. § 4.71, Diagnostic 
Code 5257.  (The Board notes that during the pendency of this 
appeal, a separate evaluation under Diagnostic Code 5010 was 
granted for traumatic arthritis of the left knee.)  See the 
5/96 and 10/99 rating decisions.

In DeLuca v. Brown, the United States Court of Appeals for 
Veterans Claims (Court) noted that the VA examination relied 
on to rate the veteran's disability merely included findings 
as to the range of motion without accounting for factors 
enumerated in § 4.40.  The Court cited the case of Bierman v. 
Brown, 6 Vet. App. 125, 129 (1994) in which 38 C.F.R. § 4.10 
was quoted for the proposition that a rating examination must 
include a "full description of the effects of disability upon 
the person's ordinary activity."  DeLuca, at 206 (emphasis 
added).  In order to effectuate this requirement, the Court 
explained that, when the pertinent diagnostic criteria 
provide for a rating on the basis of loss of range of motion, 
determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-ups."  
Id.  This is what was required in the veteran's case, but not 
accomplished.

A review of the record reveals the veteran appeared for a VA 
back and joint examinations in June 1997.  These examinations 
show complaints of stiffness, pain, and numbness in the back 
and pain and popping in the left knee with indications of 
additional knee surgeries.  Diagnoses included L1 compression 
fracture and moderately severe degenerative changes of the 
left knee. Additionally, VA medical records from 1994 to 2001 
showing low back and left knee complaints and findings are of 
record.  None of the evidence found in the present record 
allows the Board to determine the current limitation of 
motion of the lumbar spine (criteria for Diagnostic Code 
5292); muscle spasm on extreme forward bending, loss of 
lateral motion in standing, listing of whole spine, marked 
limitation of forward bending (criteria for Diagnostic Code 
5295); or recurrent subluxation or instability of the left 
knee (criteria for Diagnostic Code 5257).  Moreover, it does 
not provide the Board with medical evidence as to the effects 
of the disabilities upon ordinary use, during flare-ups, and 
functional impairment due to pain, weakened movement, excess 
fatigability, or incoordination. 38 C.F.R. § 4.40 (2001); See 
DeLuca, 8 Vet. App. 202.

In May 2000, the Board remanded the veteran's appeal because 
the existing record did not contain sufficient medical 
evidence to rate the severity of his service-connected lumbar 
spine or left knee meniscectomy disabilities.  The Board 
requested additional VA medical records and the scheduling of 
VA orthopedic examinations.  In the May 2000 Remand, the 
Board specifically notified the veteran of the provisions of 
38 C.F.R. § 3.655, requiring denial of an increased rating 
claim should the veteran not report for scheduled VA 
examination deemed necessary by VA.  

The RO obtained the related VA medical records.  The RO 
scheduled the veteran for VA orthopedic examinations in 
October 2001.  He failed to report for these examinations and 
did not provided good cause for his failure to report.  In 
fact, the veteran has not provided any reason for his failure 
to report and has not indicated willingness to appear for 
examination.

In August 2001, the RO sent the veteran a letter informing 
him of his rights and obligations under the newly enacted 
Veterans Claims Assistance Act of 2000.  In October 2001, the 
RO issued a supplemental statement of the case noting the 
veteran's failure to appear for examination.  This document 
advised the veteran that evidence obtained from the scheduled 
examination might have material to the outcomes of his 
claims.

Although the veteran's representative argues that there is no 
indication that the veteran received notification of the 
examinations.  There is no indication that the veteran did 
not receive notice of that examination, in fact notification 
of the scheduled examination was sent to two addresses, 
including the most recent address on [redacted] Ave.  The Board 
notes that the veteran listed the [redacted] Ave address in his 
most recent communication with VA in June 2001.  Moreover, 
the October 2001 Supplemental Statement of the Case, as well 
as letters from the RO in August and October 2001, was also 
sent to this address.  The United States Postal Service did 
not return any letters to the veteran at the [redacted] Ave 
address as undeliverable.  Additionally, the veteran has made 
no attempt to explain his absence.  Therefore, the Board 
finds that the veteran's absence from the scheduled 
examinations was without good cause.  See 38 C.F.R. § 3.655.

Because the question of the veteran's entitlement to 
increased evaluations turns on whether he meets the schedular 
criteria for increased evaluations, and because an 
examination was required to determine whether he had in fact 
met those criteria, the benefit sought cannot be granted at 
this time based on the existing record.  Accordingly, his 
claims for an increased rating for residuals of L1 fracture 
with lumbar muscle strain and residuals of a left knee 
meniscectomy must be denied.  38 C.F.R. § 3.655 (2001).
 
VCAA consideration

The veteran claims that his service-connected residuals of 
lumbar muscle strain and left knee meniscectomy warrant 
higher disability evaluations.  The record shows that through 
correspondence, the rating decision, the statement of the 
case, the Board remand, and supplemental statement of the 
case, the veteran has been informed of the evidence necessary 
to substantiate his claim.  Pursuant to a Board remand, the 
RO obtained ongoing VA treatment records and scheduled the 
veteran for VA orthopedic examinations of his lumbar spine 
and left knee disabilities.  However, the veteran failed to 
report and has not provided documentation of good cause for 
the failure to report.  Under the circumstances, the Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied as to this claim.  38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).  The Board concludes, therefore, that this decision 
does not violate the VCAA, nor prejudice the veteran under 
Bernard v. Brown, 4 Vet. App. 384 (1993).



ORDER

An increased rating in excess of 20 percent for residuals of 
L1 fracture with lumbar muscle strain is denied.  An 
increased rating in excess of 10 percent for residuals of a 
left knee meniscectomy is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

